Case 3:18-cv-16137-FLW-LHG Document 1 Filed 11/14/18 Page 1 of 33 PageID: 1



LAW OFFICES OF MALLON & TRANGER
86 Court Street
Freehold, NJ 07728
Telephone: (732) 780-0230
Facsimile: (732) 780-5002
Attorneys for Plaintiff, John P. Saddy


                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                           TRENTON VICINAGE

----------------------------------------
JOHN P. SADDY                            :      Civil No.: ___________
                                         :
          Plaintiff,                     :      Civil Action
                                         :
          v.                             :
                                         :
BOROUGH OF SEASIDE HEIGHTS;              :
CHRISTOPHER VAZ, Seaside Heights Borough:
Administrator; ANTHONY E. VAZ,           :
Seaside Heights Mayor; RICHARD TOMPKINS;:       COMPLAINT AND
MICHAEL CARBONE; LOUIS DiGULIO;          :      JURY DEMAND
AGNES POLHEMUS; HARRY SMITH;             :
VICTORIA GRAICHEN, Seaside Heights       :
Council members; KENNETH ROBERTS,        :
Zoning Officer;                          :
CHARLES LASKEY, Building Inspector;      :
THOMAS BOYD, Chief of Police;            :
SERGEANT LUIGI VIOLANTE, a Seaside       :
Heights police officer; JOHN DOES 1-10, :
Seaside Heights police officers; and    :
JOHN DOES 11-20, Seaside Heights         :
Council Members; Municipal Employees;   :
Officials; and/or Appointees,            :
                                         :
          Defendants.                    :
----------------------------------------


     Plaintiff, John P. Saddy, by way of Complaint against the

Defendants, says:




                                    1
Case 3:18-cv-16137-FLW-LHG Document 1 Filed 11/14/18 Page 2 of 33 PageID: 2



                              JURISDICTION

1.   This action is brought pursuant to 42 U.S.C. §1983, 42

     U.S.C. §1985(3), 42 U.S.C. §1986, and in accordance with the

     First, Fourth, Fifth, and Fourteenth Amendments to the

     United States Constitution.        Jurisdiction is conferred under

     28 U.S.C. §§ 1331 and 1343(3).

                                 PARTIES

2.   Plaintiff, John P. Saddy, is a resident of the Township of

     Toms River in the State of New Jersey.         At all times

     relevant to the allegations of this Complaint, Plaintiff was

     the owner of Club Karma, The Bamboo Bar, and several

     commercial parking lots in Seaside Heights, New Jersey.

3.   At all times relevant to the allegations of this Complaint,

     Defendants, Luigi Violante and/or John Does 1-10, were

     Seaside Heights police officers who acted under color of

     state law.    They are sued in their official and individual

     capacities.

4.   At all times relevant to the allegations of this Complaint,

     Defendant, Anthony E. Vaz, served as Mayor of the Borough of

     Seaside Heights and was a policymaker who acted under color

     of state law.    He is sued in his official and individual

     capacities.

5.   At all times relevant to the allegations of this Complaint,

     Defendant, Thomas Boyd, served as Chief of Police for the


                                    2
Case 3:18-cv-16137-FLW-LHG Document 1 Filed 11/14/18 Page 3 of 33 PageID: 3



     Borough of Seaside Heights and was a policymaker who acted

     under color of state law.      He is sued in his official and

     individual capacities.

6.   At all times relevant to the allegations of this Complaint,

     Defendant, Christopher Vaz, served as Borough Administrator

     for Seaside Heights and was a policymaker who acted under

     color of state law.     He is sued in his official and

     individual capacities.

7.   At all times relevant to the allegations of this Complaint,

     Defendants, Richard Tompkins; Louis DiGulio; Agnes Polhemus;

     Harry Smith; Victoria Graichen; Council President Mike

     Carbone; and/or John Does 11-20 served as Seaside Heights

     Borough Council Members and were policymakers acting under

     color of state law.     They are sued in their official and

     individual capacities.

8.   At all times relevant to the allegations of this Complaint,

     Defendant, Kenneth Roberts, served as the Zoning Officer for

     the Borough of Seaside Heights and was a municipal employee,

     official and/or appointee acting under color of state law.

     He is sued in his official and individual capacities.

9.   At all times relevant to the allegations of this Complaint,

     Defendant, Charles Lasky served as the Building Inspector

     for the Borough of Seaside Heights and was a municipal

     employee, official and/or appointee acting under color of


                                    3
Case 3:18-cv-16137-FLW-LHG Document 1 Filed 11/14/18 Page 4 of 33 PageID: 4



      state law.    He is sued in his official and individual

      capacities.

10.   Defendant, Borough of Seaside Heights, is a duly designated

      municipality organized within and under the laws of the

      State of New Jersey.     At all times relevant to the

      allegations of this Complaint, Defendant, Borough of Seaside

      Heights, was the employer and/or responsible for the

      supervision and conduct of Defendants, Anthony E. Vaz;

      Christopher Vaz; Richard Tompkins; Louis DiGulio; Agnes

      Polhemus; Harry Smith; Victoria Graichen; Michael Carbone;

      Kenneth Roberts; Charles Lasky; Thomas Boyd; Luigi Violante;

      John Does 1-10; and/or John Does 11-20.

                          FACTUAL ALLEGATIONS

A.    INTRODUCTION

11.   Defendant, Borough of Seaside Heights, through its elected

      governing body; employees; officials; and/or appointees, and

      its Police Department, has a history of abusing power and

      taking retaliatory actions against residents and/or citizens

      for exercising their constitutional rights.

12.   Through its Council Members; Municipal Employees; Officials;

      Appointees; and its Police Officers, including the

      individually named Defendants, Defendant, Borough of Seaside

      Heights, has implemented and maintains an unconstitutional,

      discriminatory and racist policy, practice and/or custom of


                                    4
Case 3:18-cv-16137-FLW-LHG Document 1 Filed 11/14/18 Page 5 of 33 PageID: 5



      discouraging and limiting African-American and LGBTQ

      visitors to Seaside Heights.

13.   Plaintiff's business, Club Karma, was shut down by

      Defendants in May 2018 in retaliation for his refusal to

      abide by the Borough of Seaside Heights’ unconstitutional,

      discriminatory and racist policy, practice and/or custom.

14.   Further, the retaliation was intended to punish Plaintiff

      based on the fallacy that Plaintiff - not Seaside Heights

      police officers - was responsible for numerous excessive

      force lawsuits filed against the Borough and the resulting

      settlement pay-outs and increase in liability insurance

      premiums, all because some of the incidents occurred outside

      of Plaintiff’s businesses.

15.   Plaintiff has operated bars and nightclubs in Seaside

      Heights for over 25 years.      He established Club Karma in or

      around 1998.

16.   In or around the year 2000, Plaintiff opened Club Karma

      after extensive discussions with representatives of

      Defendant, Borough of Seaside Heights.

17.   Pursuant to Plaintiff's agreement with the Borough, he added

      a restaurant, Luna Rosa, to the Club Karma property.

18.   Over the years, Plaintiff operated his property as both a

      nightclub (Club Karma) and a restaurant (Luna Rosa - later,

      Savor Lounge and Chillz) in accordance with his agreement


                                    5
Case 3:18-cv-16137-FLW-LHG Document 1 Filed 11/14/18 Page 6 of 33 PageID: 6



      with the Borough.

19.   Club Karma never served underage patrons; did not condone or

      encourage drug use; and refused entry and service to

      intoxicated people.

20.   Plaintiff never had any trouble with the Borough of Seaside

      Heights over the years and continued operating his business

      until Defendants orchestrated the closing of Club Karma

      during Memorial Day Weekend 2018 after Plaintiff objected to

      Seaside Heights' policy, practice and/or custom of

      discouraging and limiting the number of African American and

      LGBTQ patrons at Club Karma.

B.    DEFENDANTS’ HISTORY AND PATTERN OF POWER ABUSE
      BY POLICE AND BOROUGH OFFICIALS

21.   Beginning in the 1990s, Plaintiff witnessed, and became the

      target of, Defendants’ abuse of power.        This pattern of

      abuse of power and police misconduct has continued unabated

      since that time.

22.   In the early 1990s, Plaintiff ejected from the Bamboo Bar an

      intoxicated Seaside Heights police dispatcher who was

      groping women.     Within five minutes, Plaintiff received a

      phone call from a Seaside Heights police lieutenant, who

      told Plaintiff, in no uncertain terms, that not only was

      Plaintiff going to let the dispatcher return, but he was

      going to apologize and allow him and his friends to drink

      for free.   Plaintiff refused.

                                    6
Case 3:18-cv-16137-FLW-LHG Document 1 Filed 11/14/18 Page 7 of 33 PageID: 7



23.   Within thirty minutes of Plaintiff’s refusal, approximately

      fifteen officers, accompanied by a Seaside Heights sergeant,

      entered the premises, demanded identification and harassed

      many of Plaintiff’s customers.

24.   Over the next three days, Plaintiff was subjected to

      numerous and baseless motor vehicle traffic stops while

      arriving and leaving Seaside Heights.

25.   Plaintiff met with the aforementioned police lieutenant and

      the Mayor of Seaside Heights regarding this harassment and

      retaliation.   In return for an end to the police harassment,

      Plaintiff was forced to agree to “sponsor” police softball

      teams - comprised of off-duty police officers.         With this

      “sponsorship,” these off-duty police officers were allowed

      to eat and drink for free at Plaintiff’s establishments

      after softball games.     Plaintiff was also required to

      purchase the team’s uniforms.      This continued until the late

      1990s.

26.   Despite Plaintiff’s “sponsorship,” Seaside Heights police

      officers regularly conducted unjustified searches of patrons

      waiting to enter Plaintiff’s nightclubs.

27.   In 1992, Plaintiff was directed to support incumbent

      political candidates under threat from the Borough Council

      that it would institute a selective 12:00 a.m. closing time

      for the Bamboo Bar - a death sentence for any nightclub.


                                    7
Case 3:18-cv-16137-FLW-LHG Document 1 Filed 11/14/18 Page 8 of 33 PageID: 8



28.   Approximately six months later, a new election was held

      after it was discovered that deceased and fictitious persons

      had voted for the incumbent slate.       As a result, one

      incumbent politician was indicted and admitted into the

      Pretrial Intervention Program.

29.   In the early 2000s, Defendant, Borough of Seaside Heights,

      passed an ordinance that required Plaintiff to maintain a

      police presence outside his nightclubs, which was comprised

      of off-duty Seaside Heights police officers.         Plaintiff was

      forced to reimburse the Borough for use of these off-duty

      police officers at a rate of pay significantly higher than

      that which Seaside Heights ordinarily paid its police

      officers.

30.   As a result of Plaintiff complying with this ordinance, he

      became embroiled as a named Defendant in lawsuits along with

      Seaside Heights and its police officers, who were sued

      several times for using excessive force.

31.   Plaintiff became involved in these lawsuits because Seaside

      Heights police officers would beat and arrest people being

      escorted from Plaintiff’s nightclubs by Plaintiff’s security

      staff.

32.   In fact, the vast majority of these excessive force lawsuits

      filed against the Borough of Seaside Heights and its police

      officers did not occur on Plaintiff's properties, but rather


                                    8
Case 3:18-cv-16137-FLW-LHG Document 1 Filed 11/14/18 Page 9 of 33 PageID: 9



      outside other establishments or other locations such as the

      boardwalk.

33.   Ultimately, Defendant, Borough of Seaside Heights,

      eliminated the ordinance requiring its officers provide a

      police presence outside Plaintiff’s nightclubs.         The Borough

      took this action to reduce the number of lawsuits filed

      against its officers.

34.   Despite the fact that: (1) Plaintiff had complied with the

      ordinance and paid the Borough for the police presence; and

      (2) the majority of the lawsuits filed against the Borough

      and its police officers occurred nowhere near Plaintiff’s

      establishments, Seaside Heights blamed Plaintiff for the

      lawsuits against its police officers.       Defendant, Borough

      Administrator Christopher Vaz, told Plaintiff that his

      nightclubs were responsible for the majority of the lawsuits

      and that the lawsuits caused Seaside Heights to pay higher

      liability insurance premiums.

35.   Defendant, Borough Administrator Christopher Vaz, also told

      Plaintiff that his nightclubs were responsible for

      destroying the family-town image of Seaside Heights.

C.    DEFENDANTS' RACIST AND DISCRIMINATORY POLICIES, PRACTICES
      AND/OR CUSTOMS

36.   Defendant, Borough of Seaside Heights, has pressured

      Plaintiff to limit and discourage the number of

      African-Americans coming to his nightclubs.

                                    9
Case 3:18-cv-16137-FLW-LHG Document 1 Filed 11/14/18 Page 10 of 33 PageID: 10



37.   Former Mayor William Akers complained to Plaintiff in

      private discussions that there were too many

      African-American tourists on the boardwalk and nightclub

      patrons in Seaside Heights.

38.   Representatives of Defendant, Borough of Seaside Heights,

      made clear to Plaintiff over his objection that he was to

      limit the number of his African-American patrons by

      refraining from playing Hip-Hop and Rap music, which was

      thought to attract African-Americans to nightclubs.

      Defendants also forbade Plaintiff from holding events geared

      toward the LGBTQ community.

39.   Defendant, Chief of Police Thomas Boyd, has made it known

      that Plaintiff's clubs have "too many        ‘n*****s'" and warned

      him not to cater to African-Americans by playing Hip-Hop and

      Rap music.    Boyd made it clear that he was speaking on

      behalf of the Borough of Seaside Heights, specifically

      stating “The Council’s yelling at me, so I’m yelling at

      you.”

40.   Hip-Hop and Rap music are popular among all of Plaintiff’s

      patrons, not only African-Americans.        Plaintiff advised Boyd

      numerous times that club patrons have told him that they

      wanted to hear these types of music, to which Boyd

      responded, "I don't want Hip-Hop. I don't care what [music]

      chart it's on."     Boyd also ordered Plaintiff to institute a


                                     10
Case 3:18-cv-16137-FLW-LHG Document 1 Filed 11/14/18 Page 11 of 33 PageID: 11



      dress code in his clubs and a policy requiring customers

      provide two forms of identification for entry, a policy

      designed to limit and discourage African-American patrons.

      Boyd also required Plaintiff to post signs reading "no do

      rags" and “dress code” at his businesses.

41.   Defendant, Borough of Seaside Heights, also forbade certain

      types of events.     By way of example, Plaintiff was forbidden

      to hold an event sponsored by Hennessy-Cognac because Boyd

      claimed that a Hennessy event would attract too many

      African-Americans to Seaside Heights.

42.   In fact, Plaintiff was told that if he moved forward with

      the Hennessy-Cognac event, the Seaside Heights Police

      Department would conduct a raid.

43.   To ensure that Plaintiff was limiting and discouraging

      African-American patrons, high-ranking Borough officials,

      including but not limited to Defendant, Chief of Police

      Thomas Boyd, were sent to Plaintiff’s nightclubs

      specifically to count the number of African-Americans and

      report back to the Mayor and Council.

44.   Defendants' racist and discriminatory policy, practice

      and/or custom also included limiting and discouraging LGBTQ

      individuals from entering Plaintiff’s nightclubs and Seaside

      Heights.    Defendants were engaging in a very subtle form of

      discrimination - outwardly, there was no apparent


                                     11
Case 3:18-cv-16137-FLW-LHG Document 1 Filed 11/14/18 Page 12 of 33 PageID: 12



      discrimination taking place while in fact Plaintiff was

      experiencing constant pressure from Borough Officials to

      reduce the number of African-American and LGBTQ patrons that

      would be attracted to his nightclubs.

45.   Following Hurricane Sandy, Plaintiff attended a Seaside

      Heights Borough Council meeting.

46.   Plaintiff spoke with Defendant, Borough Administrator

      Christopher Vaz, following this meeting to discuss the idea

      of having Hip-Hop/Rap and LGBTQ-themed events to increase

      business and revenue, which had been crippled by Hurricane

      Sandy.

47.   Defendant Vaz replied that if Plaintiff held any such

      events, Club Karma and the Bamboo Bar’s closing time would

      be changed to 12:00 a.m. and “the police would be living” at

      Plaintiff’s establishments.

D.    DEFENDANTS' RETALIATION

48.   In April 2018, Plaintiff and an African-American

      Promoter/DJ/Rapper met with Borough Administrator

      Christopher Vaz to revisit the issue of having Hip-Hop/Rap

      and LGBTQ-themed events at Club Karma and The Bamboo.

49.   Promoters had previously been unsuccessful in introducing

      Hip-Hop and Rap entertainment events in Seaside Heights

      because of the Borough’s policy, practice and/or custom of

      limiting and discouraging African-American tourists and


                                     12
Case 3:18-cv-16137-FLW-LHG Document 1 Filed 11/14/18 Page 13 of 33 PageID: 13



      nightclub patrons.

50.   Plaintiff told Defendant, Borough Administrator Christopher

      Vaz, that it was wrong for Seaside Heights to dictate the

      types of music he could play in his nightclubs; that he

      would no longer comply with its prohibition on playing Hip-

      Hop and Rap music; that he intended to schedule Hip-Hop and

      Rap music events at Club Karma; and that he objected to the

      Borough’s attempts to control the racial/ethnic makeup of

      his nightclub patrons.

51.   At that same meeting, Plaintiff suggested the need to

      increase tourism in Seaside Heights and offered to bring in

      promoters from Asbury Park to host events for the LGBTQ

      community, in addition to Hip-Hop and Rap music events.

52.   Defendant, Borough Administrator Christopher Vaz, was angry

      that Plaintiff had brought the African-American Promoter to

      the meeting.    At one point, Vaz spoke privately with

      Plaintiff and stated, "Don't ever set me up again."

      Plaintiff understood this to mean that Vaz did not want to

      interact with African-Americans and did not want Plaintiff

      playing music at his nightclubs that would supposedly

      attract African-Americans.

53.   Vaz also told Plaintiff that “Blacks and Fags” did not

      conjure images of a family-oriented town.

54.   Several weeks later, in early May 2018, Defendant, Zoning


                                     13
Case 3:18-cv-16137-FLW-LHG Document 1 Filed 11/14/18 Page 14 of 33 PageID: 14



      Officer Kenneth Roberts, told Plaintiff, without

      elaboration, that the Borough was “upset” with him.

55.   For the following two weeks, Plaintiff made a number of

      calls to Defendants, Mayor Anthony Vaz and Borough

      Administrator Christopher Vaz, and left messages to find out

      why the Borough was “upset” with him.        Plaintiff never

      received a response from them.

56.   Unbeknownst to Plaintiff, the Borough of Seaside Heights

      filed a Verified Complaint and Order to Show Cause seeking a

      permanent injunction closing Club Karma on May 22, 2018,

      which was denied by the Court.

57.   Club Karma and Chillz opened for the summer season Memorial

      Day weekend, Friday May 25, 2018.

58.   During the week prior to the opening, Defendant, Zoning

      Officer Kenneth Roberts, inspected Club Karma and Chillz

      multiple times.     No code violations were found.

59.   However, on May 25, 2018, Kenneth Roberts returned with

      Defendant, Building Inspector Charles Lasky.          With Roberts’

      encouragement, Lasky issued summonses for “change of use”

      and “erecting a temporary stage.”        Lasky told Plaintiff that

      Borough Administrator Christopher Vaz had ordered him to

      issue the summonses.

60.   Following Lasky’s termination, Kenneth Roberts contacted

      Plaintiff, at which time he advised Plaintiff to “rip up”


                                     14
Case 3:18-cv-16137-FLW-LHG Document 1 Filed 11/14/18 Page 15 of 33 PageID: 15



      the summonses.     According to Roberts, the Borough was

      dismissing the charges because no such charges existed among

      Borough ordinances.

61.   On May 26, 2018 at approximately 9:00 p.m., nine State Fire

      Inspectors arrived at Club Karma and Chillz.          Plaintiff was

      told that the Borough requested that the State inspect his

      property.

62.   No violations were found following a ninety minute

      inspection.

63.   The following night, Sunday, May 27, 2018, Club Karma and

      Chillz were surrounded by Seaside Heights police officers;

      Ocean County Sheriff’s officers; K-9 units; Borough

      officials; EMS crews; and the Fire Department.

64.   Plaintiff asked Chief Boyd what was occurring.          In response,

      he stated: “I’m just doing my job, John.”

65.   Club Karma was hosting an electronic music event called

      “Hyperglow,” which in prior years had been run by the

      Borough on the beach.      That night, Chillz was strictly open

      to individuals 21 years of age and older.         Anyone less than

      21 years of age was confined to Club Karma.         The two

      establishments were partitioned by large sliding glass doors

      measuring approximately thirty feet wide.         No alcohol was

      served in the under-21 section of Club Karma.

66.   Over Plaintiff’s objection, plain clothes police officers,


                                     15
Case 3:18-cv-16137-FLW-LHG Document 1 Filed 11/14/18 Page 16 of 33 PageID: 16



      including Defendants, Sergeant Luigi Violante and John Does

      1-10, entered and opened the glass doors separating Chillz

      and Club Karma.     This intentional act on the part of law

      enforcement allowed minors to enter Chillz.

67.   By removing the barrier separating Chillz and Club Karma,

      adult and minor patrons intermixed, thus providing a

      justification for police officers to claim they were

      arresting minors for underage drinking.

68.   Defendants, Sergeant Luigi Violante and John Does 1-10,

      searched Plaintiff’s patrons and premises without a warrant

      or probable cause.

69.   Defendants contend that there were a number of EMS calls for

      intoxicated, overdosed and injured Club Karma patrons.

70.   Plaintiff was present that evening and did not witness any

      overdoses on his property or injury to any person.           None

      were reported to him by any member of his staff.

71.   Defendant, Borough of Seaside Heights, ordered Club Karma

      closed and it remains closed to this day.         Chillz continued

      to operate for the season.

72.   The police raid was staged to create a justification for

      closing Club Karma because of Plaintiff’s refusal to follow

      Defendants' policy, custom and/or practice of limiting and

      discouraging African-American and LGBTQ visitors to his

      nightclubs and Seaside Heights.


                                     16
Case 3:18-cv-16137-FLW-LHG Document 1 Filed 11/14/18 Page 17 of 33 PageID: 17



73.   As further retaliation for Plaintiff’s refusal to abide by

      the Borough’s racist and homophobic policy, practice and/or

      custom, Defendant, Borough Administrator Christopher Vaz,

      went on TV 12 News shortly after Club Karma’s closing to

      falsely announce that there were overdoses at the club and

      that somebody was thrown off a balcony to the sidewalk.

      Defendant Vaz also told parents to keep their children away

      from Club Karma.

74.   On June 20, 2018, Defendant, Borough of Seaside Heights,

      filed a complaint with the New Jersey Department of Law and

      Public Safety seeking to revoke Club Karma's mercantile

      license and suspend Plaintiff's liquor license for a year.

75.   The retaliation continues.       Routinely, Club Karma has

      operated "18 to party, 21 to drink" events, meaning that

      eighteen, nineteen and twenty year olds were permitted in

      Club Karma to dance and socialize.        Plaintiff also operated

      “Teen Night,” where teenagers between fourteen and seventeen

      years of age were permitted on the premises to dance and

      socialize.

76.   In July 2018, Defendant, Borough of Seaside Heights, adopted

      an ordinance banning the “18 to party, 21 to drink” and

      “Teen Night” events.      Plaintiff had successfully run these

      types of events for over twenty-five years at The Bamboo Bar

      and Club Karma without any problems or complaints from the


                                     17
Case 3:18-cv-16137-FLW-LHG Document 1 Filed 11/14/18 Page 18 of 33 PageID: 18



      Borough.

77.   Defendant, Mayor Anthony Vaz, stated in a June 11, 2018,

      Asbury Park Press article that the ordinance banning the

      events was directed solely toward        Plaintiff's

      establishments.     Following adoption of the ordinance, other

      licensed establishments were permitted by Defendant, Borough

      of Seaside Heights, to continue operating “18 to party, 21

      to drink” and “Teen Night” events in bars on the boardwalk

      without any repercussions.

78.   Contrary to the Borough of Seaside Heights’ public claims

      that it is trying to promote a "Family Environment,” the

      Borough, through the individually named defendants, is

      actually trying to promote a "White" and “Straight”

      Environment, as evidenced by its maintenance and

      implementation of a policy, practice and/or custom of

      limiting and discouraging the number of African-American and

      LGBTQ nightclub patrons and visitors to Seaside Heights.

79.   After years of acquiescing to Defendants’ racist and

      homophobic policy, practice and/or custom, Plaintiff

      announced his intention to play music and hold events which

      would attract African-American and LGBTQ nightclub patrons

      and visitors to Seaside Heights.        However, Defendants’

      actions caused Plaintiff to lose the entire 2018 Club Karma

      Summer season revenue.      Plaintiff continues to lose revenue


                                     18
Case 3:18-cv-16137-FLW-LHG Document 1 Filed 11/14/18 Page 19 of 33 PageID: 19



      based on these actions.

                             CAUSES OF ACTION

                                 COUNT I
                            42 U.S.C. §1983
                            MONELL LIABILITY
                       BOROUGH OF SEASIDE HEIGHTS

80.   Plaintiff repeats the allegations of the previous paragraphs

      as if set forth at length herein.

81.   Defendants, Borough Administrator Christopher Vaz; Mayor

      Anthony E. Vaz; Council Member Richard Tompkins; Council

      Member Michael Carbone; Council Member Louis DiGulio;

      Council Member Agnes Polhemus; Council Member Harry Smith;

      Council Member Victoria Graichen; John Does 11-20, Seaside

      Heights Council Members; Municipal Employees; Officials

      and/or Appointees; and Chief of Police Thomas Boyd, are

      responsible for making policy for the Borough of Seaside

      Heights.

82.   The policy making authority of Defendants, Borough

      Administrator Christopher Vaz; Mayor Anthony E. Vaz; Council

      Member Richard Tompkins; Council Member Michael Carbone;

      Council Member Louis DiGulio; Council Member Agnes Polhemus;

      Council Member Harry Smith; Council Member Victoria

      Graichen; John Does 11-20, Seaside Heights Council Members;

      Municipal Employees; Officials and/or Appointees; and Chief

      of Police Thomas Boyd, is final and unreviewable.

83.   Defendants’ actions, as outlined above, constitute a policy

                                     19
Case 3:18-cv-16137-FLW-LHG Document 1 Filed 11/14/18 Page 20 of 33 PageID: 20



      or custom that violates the prohibition of discrimination

      based on race and sexual orientation under the Due Process

      and Equal Protection Clauses of the Fourteenth Amendment.

84.   As a direct and proximate cause, Plaintiff has been deprived

      of his constitutional rights under the First, Fourth, and

      Fifth Amendments to the United States Constitution; has

      sustained lost income, emotional distress and pain and

      suffering; and will continue to incur same for some time to

      come.
                               COUNT II
                           42 U.S.C. §1983
                        SUPERVISORY LIABILITY
               BOROUGH ADMINISTRATOR CHRISTOPHER VAZ;
      MAYOR ANTHONY E. VAZ; COUNCIL MEMBER RICHARD TOMPKINS;
   COUNCIL MEMBER MICHAEL CARBONE; COUNCIL MEMBER LOUIS DiGULIO
    COUNCIL MEMBER AGNES POLHEMUS; COUNCIL MEMBER HARRY SMITH;
        COUNCIL MEMBER VICTORIA GRAICHEN; JOHN DOES 11-20,
      Seaside Heights Council Members; Municipal Employees;
   Officials and/or Appointees; and CHIEF OF POLICE THOMAS BOYD

85.   Plaintiff repeats the allegations of the previous paragraphs

      as if set forth at length herein.

86.   Defendants, Borough Administrator Christopher Vaz; Mayor

      Anthony E. Vaz; Council Member Richard Tompkins; Council

      Member Michael Carbone; Council Member Louis DiGulio;

      Council Member Agnes Polhemus; Council Member Harry Smith;

      Council Member Victoria Graichen; John Does 11-20, Seaside

      Heights Council Members; Municipal Employees; Officials

      and/or Appointees; and Chief of Police Thomas Boyd, are

      responsible for making policy for the Borough of Seaside


                                     20
Case 3:18-cv-16137-FLW-LHG Document 1 Filed 11/14/18 Page 21 of 33 PageID: 21



      Heights.

87.   Defendants, Borough Administrator Christopher Vaz; Mayor

      Anthony E. Vaz; Council Member Richard Tompkins; Council

      Member Michael Carbone; Council Member Louis DiGulio;

      Council Member Agnes Polhemus; Council Member Harry Smith;

      Council Member Victoria Graichen; John Does 11-20, Seaside

      Heights Council Members; Municipal Employees; Officials

      and/or Appointees; and Chief of Police Thomas Boyd,

      established and maintained a policy, practice or custom of

      discrimination based on race and sexual orientation.

88.   Alternatively, Defendants, Borough Administrator Christopher

      Vaz; Mayor Anthony E. Vaz; Council Member Richard Tompkins;

      Council Member Michael Carbone; Council Member Louis

      DiGulio; Council Member Agnes Polhemus; Council Member Harry

      Smith; Council Member Victoria Graichen; John Does 11-20,

      Seaside Heights Council Members; Municipal Employees;

      Officials and/or Appointees, and Chief of Police Thomas Boyd

      either participated in violating Plaintiff’s rights,

      directed others, such as Defendants, Zoning Officer Kenneth

      Roberts; Building Inspector Charles Laskey; Sergeant Luigi

      Violante; and/or John Does 1-10, Seaside Heights police

      officers, to violate them, or as persons in charge, had

      knowledge of or acquiesced in these subordinates’

      violations.


                                     21
Case 3:18-cv-16137-FLW-LHG Document 1 Filed 11/14/18 Page 22 of 33 PageID: 22



89.   This policy, practice or custom of discrimination based on

      race and sexual orientation directly caused constitutional

      harm to Plaintiff under the First, Fourth, and Fifth

      Amendments to the United States Constitution.

90.   As a direct and proximate cause, Plaintiff has been deprived

      of his constitutional rights; has sustained lost income,

      emotional distress and pain and suffering; and will continue

      to incur same for some time to come.

                                COUNT III
                             42 U.S.C. §1983
                     FIRST AMENDMENT - RETALIATION
                       BOROUGH OF SEASIDE HEIGHTS;
               BOROUGH ADMINISTRATOR CHRISTOPHER VAZ;
      MAYOR ANTHONY E. VAZ; COUNCIL MEMBER RICHARD TOMPKINS;
   COUNCIL MEMBER MICHAEL CARBONE; COUNCIL MEMBER LOUIS DiGULIO
    COUNCIL MEMBER AGNES POLHEMUS; COUNCIL MEMBER HARRY SMITH;
                  COUNCIL MEMBER VICTORIA GRAICHEN;
                   ZONING OFFICER KENNETH ROBERTS;
                 BUILDING INSPECTOR CHARLES LASKEY;
       CHIEF OF POLICE THOMAS BOYD; SERGEANT LUIGI VIOLANTE;
         JOHN DOES 1-10, Seaside Heights Police Officers;
                         AND/OR JOHN DOES 11-20,
      Seaside Heights Council Members; Municipal Employees;
                      Officials; and/or Appointees

91.   Plaintiff repeats the allegations of the previous paragraphs

      as if set forth at length herein.

92.   By vocally objecting to Seaside Heights’ prohibition on his

      playing Hip-Hop and Rap music in his nightclubs and its

      attempt to reduce the number of African-Americans and LGBTQ

      individuals that would be attracted to his nightclubs and

      Seaside Heights, Plaintiff engaged in constitutionally


                                     22
Case 3:18-cv-16137-FLW-LHG Document 1 Filed 11/14/18 Page 23 of 33 PageID: 23



      protected conduct.

93.   As a result of Plaintiff engaging in this constitutionally

      protected conduct, Defendants abused their authority by

      harassing and retaliating against Plaintiff.          This adverse

      action included: (1) issuing baseless code enforcement and

      building summonses to Club Karma so as to interfere with the

      operation of Plaintiff’s establishment; (2) executing an

      unjustified police raid which resulted in the closing of

      Club Karma; (3) filing a Complaint and Order to Show Cause

      to prevent Club Karma from operating; (4) filing a Complaint

      seeking to suspend and/or revoke Club Karma’s mercantile and

      liquor licenses; and (5) passing an Ordinance banning “18 to

      Party, 21 to Drink” and “Teen Night” events directed solely

      at Plaintiff’s establishments while permitting other

      establishments to continue operating such events without

      such interference.

94.   The exercise of Plaintiff’s constitutional right was a

      substantial and motivating factor in the adverse action

      taken by Defendants against Plaintiff.

95.   As a direct and proximate cause, Plaintiff has been deprived

      of his constitutional rights; has sustained lost income,

      emotional distress and pain and suffering; and will continue

      to incur same for some time to come.




                                     23
Case 3:18-cv-16137-FLW-LHG Document 1 Filed 11/14/18 Page 24 of 33 PageID: 24



                                COUNT IV
                            42 U.S.C. §1983
                  FOURTH AMENDMENT - ILLEGAL SEARCH
            SERGEANT LUIGI VIOLANTE AND JOHN DIES 1-10,
                   Seaside Heights Police Officers

96.   Plaintiff repeats the allegations of the previous paragraphs

      as if set forth at length herein.

97.   The Fourth Amendment prohibits law enforcement from engaging

      in unreasonable searches and seizures.

98.   The raid and search of Club Karma by Defendants, Luigi

      Violante and John Does 1-10, Seaside Heights police

      officers, as outlined above, was unjustified, without

      probable cause, reasonable suspicion or any other exception

      to the Fourth Amendment’s warrant requirement.

99.   As a direct and proximate cause, Plaintiff has been deprived

      of his constitutional rights; has sustained lost income,

      emotional distress and pain and suffering; and will continue

      to incur same for some time to come.

                               COUNT V
                           42 U.S.C. §1983
                FIFTH AMENDMENT - REGULATORY TAKING
                    BOROUGH OF SEASIDE HEIGHTS;
              BOROUGH ADMINISTRATOR CHRISTOPHER VAZ;
      MAYOR ANTHONY E. VAZ; COUNCIL MEMBER RICHARD TOMPKINS;
   COUNCIL MEMBER MICHAEL CARBONE; COUNCIL MEMBER LOUIS DiGULIO
    COUNCIL MEMBER AGNES POLHEMUS; COUNCIL MEMBER HARRY SMITH;
  COUNCIL MEMBER VICTORIA GRAICHEN; CHIEF OF POLICE THOMAS BOYD
                      AND/OR JOHN DOES 11-20,
      Seaside Heights Council Members; Municipal Employees;
                    Officials and/or Appointees

100. Plaintiff repeats the allegations of the previous paragraphs


                                     24
Case 3:18-cv-16137-FLW-LHG Document 1 Filed 11/14/18 Page 25 of 33 PageID: 25



      as if set forth at length herein.

101. By vocally objecting to Seaside Heights’ prohibition on his

      playing Hip-Hop and Rap music in his nightclubs and its

      attempt to reduce the number of African-Americans and LGBTQ

      individuals that would be attracted to his nightclubs and

      Seaside Heights, Plaintiff engaged in constitutionally

      protected conduct.

102. As a result of Plaintiff engaging in this constitutionally

      protected conduct, Defendants abused their authority,

      harassed and retaliated against Plaintiff by, inter alia,

      executing an unjustified police raid which resulted in the

      closing of Club Karma.

103. The closing of Club Karma by Defendants, as outlined above,

      has denied Plaintiff all economically beneficial or

      productive use of his establishment, and constitutes a

      Regulatory Taking in violation of the Fifth Amendment.

104. As a direct and proximate cause, Plaintiff has been deprived

      of his constitutional rights; has sustained lost income,

      emotional distress and pain and suffering; and will continue

      to incur same for some time to come.




                                     25
Case 3:18-cv-16137-FLW-LHG Document 1 Filed 11/14/18 Page 26 of 33 PageID: 26



                                 COUNT VI
                             42 U.S.C. §1983
                  CONSPIRACY TO VIOLATE CIVIL RIGHTS
               BOROUGH ADMINISTRATOR CHRISTOPHER VAZ;
      MAYOR ANTHONY E. VAZ; COUNCIL MEMBER RICHARD TOMPKINS;
   COUNCIL MEMBER MICHAEL CARBONE; COUNCIL MEMBER LOUIS DiGULIO
    COUNCIL MEMBER AGNES POLHEMUS; COUNCIL MEMBER HARRY SMITH;
                   COUNCIL MEMBER VICTORIA GRAICHEN;
                    ZONING OFFICER KENNETH ROBERTS
                 BUILDING INSPECTOR CHARLES LASKEY;
       CHIEF OF POLICE THOMAS BOYD; SERGEANT LUIGI VIOLANTE;
         JOHN DOES 1-10, Seaside Heights Police Officers;
                         AND/OR JOHN DOES 11-20,
      Seaside Heights Council Members; Municipal Employees;
                      Officials; and/or Appointees

105. Plaintiff repeats the allegations of the previous paragraphs

      as if set forth at length herein.

106. Defendants, Borough Administrator Christopher Vaz; Mayor

      Anthony E. Vaz; Council Member Richard Tompkins; Council

      Member Michael Carbone; Council Member Louis DiGulio;

      Council Member Agnes Polhemus; Council Member Harry Smith;

      Council Member Victoria Graichen; Zoning Officer Kenneth

      Roberts; Building Inspector Charles Laskey; Chief of Police

      Thomas Boyd; Sergeant Luigi Violante; John Does 1-10,

      Seaside Heights police officers; and/or John Does 11-20,

      Seaside Heights Council Members; Municipal Employees;

      Officials; and/or Appointees, acting in concert, agreed

      and/or conspired to retaliate against Plaintiff for vocally

      objecting to the Borough’s prohibition on his playing Hip-

      Hop and Rap music in his nightclubs and its attempt to

      reduce the number of African-Americans and LGBTQ individuals

                                     26
Case 3:18-cv-16137-FLW-LHG Document 1 Filed 11/14/18 Page 27 of 33 PageID: 27



      that would be attracted to his nightclubs and Seaside

      Heights - conduct that is constitutionally protected.           This

      was a very subtle form of discrimination, but discrimination

      nonetheless.

107. In furtherance of this conspiracy, Defendants attempted to

      cover up and/or justify their violation of Plaintiff’s First

      Amendment right by (1) issuing baseless code enforcement and

      building summonses to Club Karma so as to interfere with the

      operation of Plaintiff’s establishment; (2) executing an

      unjustified police raid which resulted in the closing of

      Club Karma; (3) filing a Complaint and Order to Show Cause

      to prevent Club Karma from operating; (4) filing a Complaint

      seeking to suspend and/or revoke Club Karma’s mercantile and

      liquor licenses; and (5) passing an Ordinance banning “18 to

      Party, 21 to Drink” and “Teen Night” events directed solely

      at Plaintiff’s establishments while permitting other

      establishments to continue operating such events without

      such interference.

108. Defendants, Borough Administrator Christopher Vaz; Mayor

      Anthony E. Vaz; Council Member Richard Tompkins; Council

      Member Michael Carbone; Council Member Louis DiGulio;

      Council Member Agnes Polhemus; Council Member Harry Smith;

      Council Member Victoria Graichen; Zoning Officer Kenneth

      Roberts; Building Inspector Charles Laskey; Chief of Police


                                     27
Case 3:18-cv-16137-FLW-LHG Document 1 Filed 11/14/18 Page 28 of 33 PageID: 28



      Thomas Boyd; Sergeant Luigi Violante; John Does 1-10,

      Seaside Heights police officers; and/or John Does 11-20,

      Seaside Heights Council Members; Municipal Employees;

      Officials; and/or Appointees, acting in concert, agreed

      and/or conspired to engage in an unconstitutional Regulatory

      Taking of Plaintiff’s property - Club Karma.

109. In furtherance of this conspiracy, Defendants attempted to

      cover up and/or justify their violation of Plaintiff’s Fifth

      Amendment right by falsely claiming that there were a number

      of intoxicated, overdosed and injured Club Karma patrons on

      the night of May 27, 2018.

110. As a direct and proximate cause, Plaintiff has been deprived

      of his constitutional rights; has sustained lost income,

      emotional distress and pain and suffering; and will continue

      to incur same for some time to come.

                                COUNT VII
                           42 U.S.C. §1985(3)
             CONSPIRACY TO INTERFERE WITH CIVIL RIGHTS
               BOROUGH ADMINISTRATOR CHRISTOPHER VAZ;
      MAYOR ANTHONY E. VAZ; COUNCIL MEMBER RICHARD TOMPKINS;
   COUNCIL MEMBER MICHAEL CARBONE; COUNCIL MEMBER LOUIS DiGULIO
    COUNCIL MEMBER AGNES POLHEMUS; COUNCIL MEMBER HARRY SMITH;
                  COUNCIL MEMBER VICTORIA GRAICHEN;
                   ZONING OFFICER KENNETH ROBERTS;
                 BUILDING INSPECTOR CHARLES LASKEY;
       CHIEF OF POLICE THOMAS BOYD; SERGEANT LUIGI VIOLANTE;
         JOHN DOES 1-10, Seaside Heights Police Officers;
                        AND/OR JOHN DOES 11-20,
      Seaside Heights Council Members; Municipal Employees;
                     Officials; and/or Appointees

111. Plaintiff repeats the allegations of the previous paragraphs

                                     28
Case 3:18-cv-16137-FLW-LHG Document 1 Filed 11/14/18 Page 29 of 33 PageID: 29



      as if set forth at length herein.

112. The actions of Defendants, Borough Administrator Christopher

      Vaz; Mayor Anthony E. Vaz; Council Member Richard Tompkins;

      Council Member Michael Carbone; Council Member Louis

      DiGulio; Council Member Agnes Polhemus; Council Member Harry

      Smith; Council Member Victoria Graichen; Zoning Officer

      Kenneth Roberts; Building Inspector Charles Laskey; Chief of

      Police Thomas Boyd; Sergeant Luigi Violante; John Does 1-10,

      Seaside Heights police officers; and/or John Does 11-20,

      Seaside Heights Council Members; Municipal Employees;

      Officials; and/or Appointees, demonstrate a conspiracy to

      deprive African-Americans and LGBTQ individuals of either

      equal protection of the laws or of equal privileges and

      immunities under the law.

113. In furtherance of this conspiracy, Defendants established a

      subtle policy or custom of discrimination by attempting to

      reduce the number of African-Americans and LGBTQ individuals

      that would be attracted to Plaintiff’s nightclubs and the

      Borough of Seaside Heights - in violation of the prohibition

      of discrimination based on race and sexual orientation under

      the Due Process and Equal Protection Clauses of the

      Fourteenth Amendment.

114. As a result of this policy or custom, and Plaintiff’s vocal

      objection to same, Plaintiff was injured in his person or


                                     29
Case 3:18-cv-16137-FLW-LHG Document 1 Filed 11/14/18 Page 30 of 33 PageID: 30



      property or deprived of his right or privilege as a citizen

      of the United States, which included: (1) issuing baseless

      code enforcement and building summonses to Club Karma so as

      to interfere with the operation of Plaintiff’s

      establishment; (2) executing an unjustified police raid

      which resulted in the closing of Club Karma; (3) filing a

      Complaint and Order to Show Cause to prevent Club Karma from

      operating; (4) filing a Complaint seeking to suspend and/or

      revoke Club Karma’s mercantile and liquor licenses; and (5)

      passing an Ordinance banning “18 to Party, 21 to Drink” and

      “Teen Night” events directed solely at Plaintiff’s

      establishments while permitting other establishments to

      continue operating such events without such interference.

115. As a direct and proximate cause, Plaintiff has been deprived

      of his constitutional rights; has sustained lost income,

      emotional distress and pain and suffering; and will continue

      to incur same for some time to come.




                                     30
Case 3:18-cv-16137-FLW-LHG Document 1 Filed 11/14/18 Page 31 of 33 PageID: 31



                                COUNT VIII
                             42 U.S.C. §1986
                     ACTION FOR NEGLECT TO PREVENT
               BOROUGH ADMINISTRATOR CHRISTOPHER VAZ;
      MAYOR ANTHONY E. VAZ; COUNCIL MEMBER RICHARD TOMPKINS;
   COUNCIL MEMBER MICHAEL CARBONE; COUNCIL MEMBER LOUIS DiGULIO
    COUNCIL MEMBER AGNES POLHEMUS; COUNCIL MEMBER HARRY SMITH;
                  COUNCIL MEMBER VICTORIA GRAICHEN;
                    ZONING OFFICER KENNETH ROBERTS;
                 BUILDING INSPECTOR CHARLES LASKEY;
       CHIEF OF POLICE THOMAS BOYD; SERGEANT LUIGI VIOLANTE;
         JOHN DOES 1-10, Seaside Heights Police Officers;
                         AND/OR JOHN DOES 11-20,
      Seaside Heights Council Members; Municipal Employees;
                      Officials; and/or Appointees

116. Plaintiff repeats the allegations of the previous paragraphs

      as if set forth at length herein.

117. Defendants, having conspired to interfere with Plaintiff’s

      civil rights under 42 U.S.C. §1985(3), and with knowledge

      that violations against the prohibition of discrimination

      based on race and sexual orientation were occurring, had the

      power to prevent or aid in preventing the commission of such

      action.

118. By neglecting or refusing to prevent discrimination based on

      race and sexual orientation, as described above, Plaintiff

      has been deprived of his civil rights; has sustained lost

      income, emotional distress and pain and suffering; and will

      continue to incur same for some time to come.




                                     31
Case 3:18-cv-16137-FLW-LHG Document 1 Filed 11/14/18 Page 32 of 33 PageID: 32



                                 COUNT IX
                    NEW JERSEY STATE CONSTITUTION AND
                  NEW JERSEY CIVIL RIGHTS ACT (“NJCRA”)

119. Plaintiff repeats the allegations of the previous paragraphs

      as if set forth at length herein.

120. This Court has supplemental jurisdiction to hear and

      adjudicate state law claims.

121. Defendants’ actions, as outlined above, have violated

      Plaintiff’s civil rights under the New Jersey State

      Constitution and New Jersey Civil Rights Act, N.J.S.A. 10:6-

      1 et seq.

122. As a direct and proximate cause, Plaintiff has been deprived

      of his constitutional rights; has sustained lost income,

      emotional distress and pain and suffering; and will continue

      to incur same for some time to come.

                                  RELIEF

      WHEREFORE, Plaintiff seeks relief and judgment against the

Defendants, including but not limited to:

1.    An award of compensatory damages and punitive damages based

      on the intentional and malicious acts of the Defendants,

      which are allowed by the statutes pleaded herein or as

      permitted by common law and rules;

2.    An award of reasonable attorney’s fees and all costs of suit

      and interest thereon;

3.    An award of damages as allowed under 42 U.S.C. §1983; 42


                                     32
Case 3:18-cv-16137-FLW-LHG Document 1 Filed 11/14/18 Page 33 of 33 PageID: 33



      U.S.C. §1986; and 42 U.S.C. §1988;

4.    Any other award and equitable relief allowed under statute

      or pursuant to the law or equitable and just power of this

      Court to which Plaintiff is entitled; and

5.    Any prospective injunctive relief that the Court deems just

      and appropriate under the circumstances.

                                JURY DEMAND

      Plaintiff hereby demands trial by jury of all issues in this

action.
                      DESIGNATION OF TRIAL COUNSEL

      Plaintiff designates Thomas J. Mallon, Esq., as trial

counsel in this matter.


                                          s/ Thomas J. Mallon
                                          THOMAS J. MALLON

Dated: November 14, 2018




                                     33
